DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0301991 to Loychik et al. (Loychik).
Claim 1
With regard to a data collector communicatively coupling to a plurality of input channels, Loychik teaches a data collector coupled to multiple sensors (pars. 131, 132, 168, 169).  With regard to a data acquisition circuit interpreting a plurality of detection values, wherein each of the plurality of detection values corresponds to at least one of the plurality of input channel, the data acquisition circuit acquiring sensor data from a 
Claim 2
Loychik teaches that the method is deployed locally on the data collector or deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the data collector, wherein each of the plurality of input channels correspond to a sensor located in the industrial environment (Fig. 2A; pars. 68-77, discussion of the data collector and the cloud server).
Claim 3
With regard to a data collector communicatively coupled to a plurality of input channels, Loychik teaches a data collector coupled to multiple sensors (pars. 131, 132, 168, 169).  With regard to a data storage structured to store a plurality of routing templates, and sensor specifications for sensors that correspond to the plurality of input channels, wherein the plurality of routing templates each comprise a different sensor collection routine, Loychik teaches that the system includes a data storage module that includes alarm information, routine information functions and operating system functions (pars. 87, 88, 91; Figs. 4A, 4B).  With regard to a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of the plurality of input channels, wherein the data acquisition circuit acquires sensor data from a first route of input channels, Loychik teaches an apparatus with data acquisition capability that processes data from multiple sensors (pars. 46, 68, 69, 87; Figs. 1, 4A, 4B).  With regard to a data analysis circuit structured to evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information comprises an alarm threshold level, and wherein the data analysis circuit sets an alarm state when the alarm threshold level is exceeded for a first input channel in the first group of input channel, Loychik teaches determining when alarm thresholds are exceeded (pars. 131, 132, 168, 169, 172).  With regard to wherein the data collector is configured to switch from a current routing template to an alternate routing template based on a setting of the alarm state, Loychik teaches changing the subset of information to be collected and selecting sensors based on the received information (pars. 15, 54, 63, 94, 118, 124).
Claim 4
Loychik teaches that the system is deployed locally on the data collector or deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the data collector, wherein each of the input channels correspond to a sensor located in the industrial environment (Fig. 2A; pars. 68-77, discussion of the data collector and the cloud server).
Claim 5
Loychik teaches that the setting of the alarm state is based on operational mode routing collection schemes, wherein the operational mode is at least one of a normal operational mode, a peak operational mode, an idle operational mode, a maintenance operational mode, and a power saving operational mode (pars. 131, 132, vibration and temperature thresholds; 168, 169, 172, discussion of Alarm Mode, Normal Mode, and high resolution mode).
Claim 6
Loychik teaches that the alarm threshold level is associated with a sensed change to one of the plurality of input channels, wherein the sensed change is at least one of a failure condition, a performance condition, a power condition, a temperature condition, and a vibration condition (pars. 131, 132, 168, 169, 172).
Claim 7
Loychik teaches that the alarm state indicates a detection mode, wherein the detection mode is at least one of an operational mode detection comprising at least one of an out-of-range detection and a maintenance mode detection comprising an alarm detected during maintenance; a power mode detection, wherein the alarm state is 
Claim 8
Loychik teaches that the data analysis circuit sets the alarm state when the alarm threshold level is exceeded for an alternate input channel, wherein the setting of the alarm state is determined to be a multiple-instance anomaly detection (pars. 135-137, discusses multiple measurements and combination of measured parameters used to determine when alarm criteria are met).
Claim 9
Loychik teaches that the alternate routing template is a change to an input channel routing collection parameter (pars. 15, 54, 63, 94, 118, 124).
Claim 10
Loychik teaches that the input channel routing collection parameter is one of an increase in sampling rate and a burst sampling of at least one of the plurality of channels (pars. 54, 63, 118, high vs. low sampling 124; 172, high and low resolution measurement).
Claim 11
With regard to interpreting a plurality of detection values, wherein each of the plurality of detection values corresponds to at least one of a plurality of input channels; and acquiring sensor data from a first group of input channels from the plurality of input channels, Loychik teaches an apparatus with data acquisition capability that processes data from multiple sensors (pars. 46, 68, 69, 87; Figs. 1, 4A, 4B).  With regard to storing 
Claim 12
Loychik teaches that the method is deployed locally on a data collector or deployed in part locally on the data collector and in part on a remote information technology infrastructure component apart from the data collector, wherein each of the plurality of input channels correspond to a sensor located in the industrial environment (Fig. 2A; pars. 68-77, discussion of the data collector and the cloud server).
Claim 13
Loychik teaches that the setting the alarm state is based on operational mode routing collection schemes that include at least one operational mode, wherein the at least one operational mode is at least one of a normal operational mode, a peak 
Claim 14
Loychik teaches that the alarm threshold level is associated with a sensed change to one of the plurality of input channels, wherein the sensed change is at least one of a failure condition, a performance condition, a power condition, a temperature condition, and a vibration condition (pars. 131, 132, 168, 169, 172).
Claim 15
Loychik teaches that the alarm state indicates a detection mode, and wherein the detection mode is an operational mode detection including at least one of an out- of-range detection and a maintenance mode detection having an alarm detected during maintenance (pars. 131, 132).
Claim 16
Loychik teaches that the alarm state indicates a detection mode, wherein the detection mode is a power mode detection, and wherein the alarm state is indicative of a power related limitation data of the anticipated state information (pars. 168, 169, 172).
Claim 17
Loychik teaches that the alarm state indicates a detection mode, wherein the detection mode is a performance mode detection, and where the alarm state is indicative of a high-performance limitation data of the anticipated state information (pars. 168, 169, 172).
Claim 18

Claim 19
Loychik teaches switching from a current routing template to an alternate routing template based on a setting of the alarm state, and wherein the alternate routing template is a change to an input channel routing collection parameter (pars. 15, 54, 63, 94, 118, 124).
Claim 20
Loychik teaches that the input channel routing collection parameter is one of an increase in sampling rate and a burst sampling of at least one of the plurality of input channels (pars. 54, 63, 118, high vs. low sampling 124; 172, high and low resolution measurement).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of copending Application No. 16/458,049 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/458,049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present applications are obvious variations of the claims in the ‘049 application.

Dependent claim 2 has additional limitations for how the method is deployed.  It is well known to deploy parts of a system or method across a network in various manners.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the invention of claim 10 in the ‘049 application to deploy parts of the system across the network in various manners, because then the system would have flexibility to perform operations depending on where processing power and loads are located.
The primary differences between independent claim 3 of the present application and independent claim 10 of the ‘049 patent is that the data storage in claim 3 of the present application also stores a plurality of routing templates, wherein the plurality of routing templates each comprise a different sensor collection routine and the data collector is also configured to switch from a current routing template to an alternate routing template based on a setting of an alarm state.  However, the plurality of routing templates may be seen as more specific specifications for sensors sense they affect where sensor data is routed.  And switching routing templates is similar to the response circuit function in claim 10 of the ‘049 application.  Though the response circuit changes the channels being collected from the first group in claim 10 of the ‘049 application, the data collector circuit effectively is configured to change routing.  Therefore the differences in the claims are non-obvious.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-4, 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/691,366 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claimed inventions are obvious variations.
The claims of the present application correspond to the claims in the copending ‘366 applications as shown in the chart below.
Present Application
16/691,366
1
1
2
2
3
1
4
2

1
12
2


The primary difference between claim 1 in the present application and parallel claim 1 in the copending ‘366 application is that the response circuit changes the input channels being collected in the present application, while the claims in the copending ‘366 application recite a response circuit that changes a routing of the input channels.  However, since an alternate routing would result in a different group of channels, this is an obvious variation.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date to modify the claimed invention in claim 1 of the ‘366 application to select a group of channels in some other manner to allow more flexibility in gathering data.
Claim 2 of the present application differs from dependent claim 2 of the copending ‘366 application in the same way discussed above with regard to the independent claims.
The primary difference between claim 3 of the present application and claim 1 of the present application is that the data storage in claim 3 of the present application also stores a plurality of routing templates, wherein the plurality of routing templates each comprise a different sensor collection routine and the data analysis collector is also configured to switch from a current routing template to an alternate routing template based on a setting of an alarm state.  However, the plurality of routing templates may be seen as more specific specifications for sensors sense they affect where sensor data is routed.  And switching collector route templates is similar to the response circuit 
Claim 4 of the present application differs from dependent claim 2 of the copending ‘366 application in the same way discussed above with regard to the independent claims.
Claims 11 and 12 of the present application differ from independent claims 1 and 2, respectively of the ‘366 application in the same way discussed above with regard to claims 1 and 2 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 1 February 2021 have been fully considered but they are not persuasive.  With regard to claims independent claims 1 and 3, Applicant states that the cited portions of Loychik disclose changing of a content, as opposed to a routing, of a received pre-selected subset of information.  Applicant states that Loychik discloses changing the information that is received while embodiments of Applicant’s invention, as currently claimed, maintain the information that is received but change the path by which the information is transported, i.e., routed.  Applicant refers to paragraph 987 of the current Application that discusses, in embodiments, the routing of input .
However, claim 1 does not specifically recite limitations for changing a routing, of a received preselected subset of information.  The portion of claim 1 that Applicant refers to recites “a response circuit structured to change the input channels being collected from the first group of input channels to an alternative group of input channels.”  Loychik teaches changing the subset of information to be collected and selecting sensors based on the received information (pars. 15, 54, 63, 94, 118, 124).  Changing the set of sensors being collected would be changing the group of input channels since a different sensor would be a different channel.
The limitations of claim 3 that Applicant cites disclose “the data collector is configured to switch from a current routing template to an alternate routing template.”  However, the Specification suggests that an alternate routing may be a change in the group of input channels, and receiving data from a different input channel would be a different route since the data is coming from a different channel.  Paragraph 241 of the Specification discloses a “smart route which adapts which sensors it collects simultaneously in order to gain additional correlative intelligence.”  Paragraph 264 discloses that the system will “pause the normal route set in the software to gather specific simultaneous data, from the channels sharing key statistical changes, for more advanced analysis.”  Paragraph 303 of the Specification states that “a single overall vibration level can be collected as part of a route or prescribed list of measurement points.”  Each of these citations suggest that a routing describes which channels, sensors or measurement points from which data will be received.  Changing the source 
The Examiner notes that even if the claims were amended to specify that the routing is limited to changing the path of data from a specific sensor through the network to the data acquisition circuit, the prior art teaches such route adjustment.  Gelenbe et al. (“Adaptive QoS Routing for Significant Events in Wireless Sensor Networks”, 2008 5th IEEE International Conference on Mobile Ad Hoc and Sensor Systems, Atlanta, GA, 10/28/2008, pp. 410-415) teaches changing the path of data through a network based on network conditions (page 411, Section I. B. and page 412, Section II. B.).  One of ordinary skill in the art would have been motivated to modify Loychik to include changing the path of data through a network to avoid congestion at a preferred location in the network.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864